Citation Nr: 1542360	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for esophageal adenocarcinoma, claimed as due to exposure to ionizing radiation, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service from December 1981 to December 1987.  The Veteran died in April 2013.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue developed for appeal in this case is the claim for service connection for the cause of the Veteran's death.  However, in the December 2013 rating decision that denied that claim, the issue of service connection for esophageal adenocarcinoma, claimed as due to exposure to ionizing radiation, for accrued benefits purposes also was denied.  In the cover letter for the June 2014 substantive appeal perfecting the cause of death claim, the appellant's representative included what is interpreted as a timely notice of disagreement with the 2013 decision that denied the accrued benefits claim.  That matter must now be addressed in a statement of the case, and the appellant given an opportunity to perfect and appeal of it.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  As it happens, a final decision by the Board on the cause of death claim could have an impact on the accrued benefits claim.  Therefore, it will be necessary to defer a decision on the cause of death claim, until the appellant has had an opportunity to perfect an appeal of the accrued benefits claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant a statement of the case addressing the claim of entitlement to service connection for esophageal adenocarcinoma, for accrued benefits purposes.  Advise her and her representative of the date on which the time allowed for submitting a timely Substantive Appeal for this claim expires.  If she submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. If the benefits sought on appeal are not granted in full, return the case to the Board  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


